Detailed Action
	The communications filed 06/14/2021 have been filed and considered. This is a new non-final in response to the appeal brief filed 06/14/2021. Claims 1-3, 5-11, 14 and 23-35 are pending. Claims 25-30 are withdrawn. 
Reopening of Prosecution
In view of the Appeal Brief filed on 06/14/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Abbas Rashid/          Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                           

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “the ethyl cellulose polymer solution in a” should read “a solution of the ethyl cellulose polymer in an”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  “wherein second” in line 1 should read “wherein the second”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record).

As for claim 1, BARN teaches an oral pharmaceutical dosage product [Abstract]. This dosage product has an ethyl cellulose with an ethoxyl content of preferably 44 to 51% [0059; 0123-127] which falls within the claimed range of 43 to 52% by mass. A plasticizer is included [0204] and fills within the quantity most preferably 5 to 20 % by weight which falls within the claimed range [0219]. The Examiner notes that the plasticizer and the ethyl cellulose exist together within the matrix [0026; 0218]. 
The plasticizer can generally be a fatty acid ester and in particular that it can be triacetin [0218] which is among the plasticizers claimed. 
BARN further teaches that the dosage can be produced through molding [0041], in particular hot melt extrusion [0071] and that there is a benefit in controlling solubility 

BARN fails to teach the additive manufacturing based on a filament.

GUIL teaches: a method of additive manufacturing comprising, 
(i) providing a material (a filament) [0018]
(ii) heating and extruding said material through an extrusion nozzle to form an extrudate deposited on a base [0006; 0019; 0032; 0066; 0077], 
(iii) moving the base, extrusion nozzle or combination thereof (the nozzle or print bed may be mobile) while extruding the material so that there is horizontal displacement (using the conveyor system, printing on the rotating disk or plate, or by printing layer by layer which are understood to comprise horizontal displacement depending on perspective of operation) between the base and extrusion nozzle in a predetermined pattern to form an initial layer of the material on the base [0066-0067; 0077-0079; 0081; 0163], and 
(iv) repeating steps (ii) and (iii) to form a successive layer of the material adhered on the initial layer to form an additive manufactured part [0077].
	GUIL’s products are utilized for medical and pharmaceutical elements, in particular the filaments themselves are understood to be of medical or pharmaceutical elements that can be edible [0052; 0140; 0259-260]. GUIL is compatible with cellulose based filaments [0065]. GUIL is capable of enhancing material properties through the 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have printed the dosage product of BARN using the additive manufacturing process of GUIL in order to control the solubility of the dosage product which BARN teaches is extremely important in the prevention of both intentional and unintentional drug abuse. As the product of BARN can be hot melt extruded, one of ordinary skill in the art would have similarly expected the process of GUIL to be capable of managing it. 

	As for claim 2, BARN/GUIL teaches claim 1 and GUIL further teaches wherein the method further comprises repeating step (iv) such that a plurality of successive layers are adhered and built up forming the additive manufactured part [0077].

	As for claim 3, BARN/GUIL teaches claim 1 and BARN further teaches that the solution viscosity of the ethyl-cellulose (generally as the alkyl cellulose) has a viscosity from 1 to 150 mPas which is equivalent 1 to 150 centipoise which overlaps the claimed range when measured in a 5% by weight of ethyl cellulose polymer solution in a 80% toluene/20% by weight ethanol solution [0123].



	As for claim 6, BARN/GUIL teaches claim 1 and BARN further teaches that the oral dosage can be any size or shape [0041] as well as dosage being produced with a coating which has different solubility properties (so that it does not dissolve in alcohol) [0055]. GUIL teaches further comprising providing a second material (a soluble material) that is able to be dissolved in a solvent in which the material does not dissolve (it is understood that the small features are produced precisely because only the water soluble material is removed) [0250], wherein the heating, extruding, moving and repeating are performed using the material and the second material such that the additive manufactured part is comprised of the material and the second material (by using multi-component printing) [0250]. The Examiner understands that by leaving holes or pathways that the solubility properties could be further controlled. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a second material that is dissolved away and built up in the manner suggested by GUIL in order to further control solubility properties in BARN/GUIL. 

	As for claim 7, BARN/GUIL teaches claim 6 and GUIL further teaches removing the second material from the additive manufactured part by dissolving it in the solvent in which the material does not dissolve (it is understood that the features are produced via .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL as applied to claim 1 above and further in view of Biskop et al (US 2015/0093552) hereinafter BIS and Daya et al (US 2013/0193621) hereinafter DAYA.

	As for claim 8, BARN/GUIL teaches claim 6 and GUIL further teaches removing
the soluble material from the additive manufactured part [0250]. However it is not entirely certain that the material would ever be removed in the context of the combination. 
	BIS teaches the use of support material in an additive manufacturing process that is dissolved away in a manner to generate complex geometries required in three-dimensional structures [Abstract; 0011].
	DAYA teaches an additive manufacturing method of producing a customized pharmaceutical dose [Abstract]. A key feature of DAYA is that it considers that unique 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BIS to produce the child appealing pharmaceutical of DAYA in the process of BARN/GUIL. It is understood by the Examiner that either the material or the second material in the context of the combination of BARN/GUIL/BIS/DAYA could be dissolved away to achieve the complex design of a character especially as it is feasible to overlay the coating of BARN/GUIL/BIS/DAYA in order to produce the character design requiring complex geometry. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL, Biskop et al (US 2015/0093552) hereinafter BIS, and Daya et al (US 2013/0193621) hereinafter DAYA as applied to claims 8 above and further in view of Binner et al (US 2015/0182990) hereinafter BIN.

	As for claim 9, BARN/GUIL teaches claims 7 and BARN/GUIL/BIS/DAYA teach claim 8 and BARN further teaches the use of hydroxypropyl methylcellulose or hydroxyethyl methylcellulose (as these materials can be used as a coating which the Examiner understands to be dissolvable in conditions different from the ethyl cellulose as it is implied that the ethyl cellulose would be dissolved in ethanol whereas 
Should the Applicant disagree, BIN teaches a water soluble polymer which is hydroxypropyl methylcellulose [0054].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydroxypropyl methylcellulose of BARN/GUIL with the one of BIN as this would have amounted to a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL as applied to claim 7 and further in view of Biskop et al (US 2015/0093552) hereinafter BIS, and Daya et al (US 2013/0193621) hereinafter DAYA, and Binner et al (US 2015/0182990) hereinafter BIN.


	As for claim 11, BARN/GUIL teach claim 7 and as hydroxypropyl methylcellulose dissolves in gastric juices which contains water, it is understood to be soluble in water [see claim 9]. However BARN/GUIL do not teach using water as a solvent.
	BIS teaches the use of support material in an additive manufacturing process that is dissolved away in a manner to generate complex geometries required in three-dimensional structures wherein the solvent is water [Abstract; 0011].

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BIS to produce the child appealing pharmaceutical of DAYA in the process of BARN/GUIL. It is understood by the Examiner that either the material or the second material in the context of the combination of BARN/GUIL/BIS/DAYA could be dissolved away to achieve the complex design of a character especially as it is feasible to overlay the coating of BARN/GUIL/BIS/DAYA in order to produce the character design requiring complex geometry. 
	It is the Examiner’s understanding that the hydroxypropyl methyl cellulose of BARN/GUIL are substantially water-soluble. 
	Should the Applicant disagree, BIN teaches a water soluble polymer which is hydroxypropyl methylcellulose [0054].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydroxypropyl methylcellulose of BARN/GUIL with the one of BIN as this would have amounted to a simple substitution. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL, Biskop et al (US 2015/0093552) hereinafter BIS, Daya et al (US 2013/0193621) hereinafter DAYA, and Binner et al (US 2015/0182990) hereinafter BIN as applied to claim 9 above and further in view of Rogers (WO 2014/014752) hereinafter ROGERS (already of record).

	As for claim 10, BARN/GUIL/BIS/DAYA teaches claim 9 and BARN further teaches that the coating which contains the hydroxypropyl methylcellulose is primarily dissolved in the intestines [0057-59] but does not teach the degree or molar substitution of hydroxypropyl methylcellulose or hydroxyethyl methylcellulose by methoxyl groups and hydroxypropoxyl or hydroxyethoxyl groups respectively.

ROGERS teaches an extrude-able solid that is used as a dosage that comprises a hydroxylalkyl methylcellulose [pg. 1 lines. 5-6; pg. 3 lines 26-32], the hydroxylalkyl methylcellulose has a degree of substitution of methoxyl groups from 1.0 to 2.7 which encompasses the claimed range of 1.8 to 2.5 and a molar substitution of hydroxyalkyl groups from 0.40 to 1.30 which overlaps the claimed range of 0.5 to 2.5. [pg. 4 lines 5-9 under Summary], ROGERS teaches that a preferred hydroxylalkyl methylcellulose is hydroxypropyl methylcellulose [pg. 5 lines 12-13] and the preferred hydroxyalkoxyl group is hydroxypropoxyl where only one kind of hydroxyalkoxyl group is present in the hydroxyalkyl methylcellulose [pg. 5 lines 6-9].



As for claim 23, BARN/GUIL/BIS/DAYA/ROGERS teaches claim 10 and it is understood that the second material aids in supporting the material comprised of the ethyl cellulose polymer and plasticizer (by supporting as a coating) [BARN: 0057-61].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) as applied to claim 1 above and further in view of Reyes et al (US 2014/0328884) hereinafter REYES.

As for claim 14, BARN/GUIL teaches claim 1 and GUIL further teaches that it is required for the polymer to reach a melt temperature (as it needs to melt a filament) to extrude and additive manufacture [0031-32] but does not teach an exact temperature. 
	REYES teaches the use of an extruder to extrude a composition [0105-107] in which suitable temperatures for extrusion (for a polymer melt) of an ethyl cellulose based polymer ranges from 125 degrees Celsius to 150 degrees Celsius [0114] which falls within the claimed range. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature range of REYES in the process of BARN/GUIL as a means of allowing for the extrusion of an ethyl cellulose based composition. 

Claims 24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record) as applied to claim 4 above, and further in view of Binner et al (US 2015/0182990) hereinafter BIN.

As for claims 24 and 34-35, BARN/GUIL teaches claims 1 and 4 but does not teach plasticizer is triethyl citrate, sorbitol or a mixture of either.
BIN teaches the production of an additive manufacturing product (by producing a multi-layered film extruded through a nozzle) that is formed from a hotmelt that utilizes celluloses [0052-53] which employs a pharmaceutically compatible (as it corresponds to 
	Therefore it would have been obvious for one of ordinary skill in the art to replace the plasticizer of BARN/GUIL with the triethyl citrate and sorbitol mixture plasticizer of BIN as this would have amounted to a simple substitution of plasticizers compatible with celluloses. As the triethyl citrate and sorbitol are also pharmaceutically compatible and hot melt extrudable one of ordinary skill in the art would have expected success. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record), Biskop et al (US 2015/0093552) hereinafter BIS, and Daya et al (US 2013/0193621) hereinafter DAYA as applied to claim 8 above, and further in view of Pan et al (US 2005/0025905) hereinafter PAN (already of record).
	
As for claim 31, BARN/GUIL/BIS/DAYA teaches claim 8 and further teaches the dissolving of one material from another to produce a resultant product [GUIL: 0250] and the use of a second material such as hydroxypropyl methylcellulose [BARN: 0058] along with ethyl cellulose being soluble in alcohol [BARN: 0016] but does not teach the solvent being alcohol. 

It would have been obvious for one of ordinary skill in the art to have used ethanol as a means of dissolving away the ethyl cellulose of BARN/GUIL/BIS/DAYA as PAN teaches ethanol as an acceptable solvent and this allows for the removal of the ethyl cellulose from the structure which accomplishes a goal of the production of complex shapes of BARN/GUIL/BIS/DAYA.

As for claim 32, BARN/GUIL teach claim 31 and further teaches where the solvent is ethyl alcohol (ethanol) [PAN: 0020-0022].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barnscheid et al (US 2015/0335592) hereinafter BARN in view of Guillemette (US 2016/0136887) hereinafter GUIL (already of record), Biskop et al (US 2015/0093552) hereinafter BIS, Daya et al (US 2013/0193621) hereinafter DAYA, and Binner et al (US 2015/0182990) hereinafter BIN as applied to claim 11 above and further in view of Zhang et al (Developing hydroxypropyl methyl cellulose/hydroxypropyl starch blends for use as capsule materials, 2013) hereinafter ZHANG (already of record).

As for claim 33, BARN/GUIL/BIS/DAYA teach claim 11 but do not teach that the water temperature is less than 30 degrees C.

ZHANG teaches that HPMC which is the second material that needs to dissolve can only dissolve in cold water and must be particularly less than 70 degrees C if gelling is to be avoided [Introduction, second paragraph lines 6-8].
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had a water temperature below 70 degrees C which encompasses the claimed range as cold water dissolves HPMC and a temperature less than 70 degrees C does not cause gelling which is important in a process where the secondary material must be dissolved away.

Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1-3, 5-11, 14, 23-24, and 31-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barnscheid et al (US 2015/0335592).
	However the Examiner respectfully disagrees with the arguments pertaining to Rogers in that the Applicant argues against Rogers teaching that HPMC is “particularly water-soluble”. 
Rogers teaches the substitution of the hydroxylalkyl methylcellulose [pg. 4 lines 5-9 under Summary]. The purpose of Rogers is to improve the water solubility of drugs in a pharmaceutical composition by using water soluble polymers one of which is HPMC (the Examiner notes that Rogers already states that it is aqueous soluble) [pg. 1 l. 9-17; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.V./             Examiner, Art Unit 1748
                                                                                                                                                                                           /Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748